ON MOTION FOR REHEARING

PER CURIAM.
We withdraw our previous opinion in this cause issued March 21, 2005, and substitute the following therefor.
The trial court’s final judgment, as it relates to Count II of appellant’s complaint for quantum meruit, is not supported by competent substantial evidence. The evidence is undisputed that, with the knowledge and consent of appellee, appellant was retained to represent appellee’s sister when she owned the subject real property; that appellant performed legal services in connection with the condemnation of such property by the Department of Transportation; and that such services conferred a benefit on appellee which he accepted when he survived his sister and thereby obtained sole title to the property previously held jointly with her. See Hull & Co. v. Thomas, 834 So.2d 904, 906-907 (Fla. 4th DCA 2003). Accordingly, we REVERSE and REMAND for the trial court to determine the amount that appellant is entitled to under Count II. See Searcy, Denney, Scarola, Barnhart & Shipley, P.A. v. Poletz, 652 So.2d 366, 369 (Fla.1995)(“[A] quantum meruit award must take into account the actual value of the services to the client.”). We AFFIRM the final judgment as to Count I without further comment.
VAN NORTWICK, POLSTON AND THOMAS, JJ., concur.